17-0440-cv
     J.P., et al. v. City of N.Y. Dep’t of Educ.

                                   UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                                   SUMMARY ORDER

     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS
     PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A
     SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
     MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
     (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A
     SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
     REPRESENTED BY COUNSEL.

 1         At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
 3   City of New York, on the 19th day of December, two thousand seventeen.
 4
 5           PRESENT: GERARD E. LYNCH,
 6                            RAYMOND J. LOHIER, JR.,
 7                                                     Circuit Judges,
 8                            CHRISTINA REISS,
 9                                                     Chief District Judge.*
10           ------------------------------------------------------------------
11
12           J.P., ON BEHALF OF THEIR SON, J.P, A
13           MINOR WITH A DISABILITY,
14           INDIVIDUALLY, M.P., ON BEHALF OF
15           THEIR SON, J.P., A MINOR WITH A
16           DISABILITY, INDIVIDUALLY,
17
18                                                 Plaintiffs-Appellants,
19
20                                      v.                                        No. 17-0440-cv
21
22           CITY OF NEW YORK DEPARTMENT OF


     * Chief Judge Christina Reiss, of the United States District Court for the District
     of Vermont, sitting by designation.
 1         EDUCATION,
 2
 3                                          Defendant-Appellee.
 4         ------------------------------------------------------------------

 5         FOR APPELLANTS:                  THERESA SCOTTO-LAVINO (Jennifer Frankola, on
 6                                          the brief), Lewis Johs Avallone Aviles, LLP, New
 7                                          York, NY.
 8
 9         FOR APPELLEE:                    DEVIN SLACK (Dona Morris, on the brief), for
10                                          Zachary W. Carter, Corporation Counsel of the
11                                          City of New York, New York, NY.
12
13         Appeal from a judgment of the United States District Court for the

14   Southern District of New York (Alvin K. Hellerstein, Judge).

15         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

16   AND DECREED that the judgment of the District Court is AFFIRMED.

17         Appellants J.P. and M.P., the parents of J.P., appeal from a grant of

18   summary judgment in favor of the City of New York Department of Education

19   (“DOE”) on their claim for tuition reimbursement under the Individuals with

20   Disabilities Education Act (“IDEA”), 20 U.S.C. § 1400 et seq., in connection with

21   J.P.’s individualized education program (“IEP”) for the 2013–2014 school year.

22   In granting summary judgment, the District Court upheld a decision of a State

23   Review Officer (“SRO”), which in turn affirmed the decision of an Impartial

24   Hearing Officer (“IHO”). We assume the parties= familiarity with the facts and

                                                        2
 1   record of the prior proceedings, to which we refer only as necessary to explain

 2   our decision to affirm.

 3         Mindful that courts lack the “specialized knowledge and educational

 4   expertise” of state administrators, we conduct a “circumscribed de novo review

 5   of a district court’s grant of summary judgment in the IDEA context[,]” seeking

 6   only to “independently verify that the administrative record supports the district

 7   court’s determination that a student’s IEP was adequate.” M.W. ex rel. S.W. v.

 8   N.Y.C. Dep’t of Educ., 725 F.3d 131, 138 (2d Cir. 2013).

 9      1. Substantive Adequacy of the IEP

10         J.P.’s parents argue that the District Court erred by deferring to the IHO’s

11   and SRO’s determination that the 2013–2014 IEP was substantively adequate. A

12   substantively adequate IEP is one “reasonably calculated to enable a child to

13   make progress appropriate in light of the child’s circumstances.” Endrew F. ex

14   rel. Joseph F. v. Douglas Cty. Sch. Dist. RE-1, 137 S. Ct. 988, 999 (2017). The

15   question is “whether the IEP is reasonable, not whether the court regards it as

16   ideal.” Id.; see also M.H. v. N.Y.C. Dep’t of Educ., 685 F.3d 217, 224 (2d Cir.

17   2012). On this question, “substantial deference” is owed to the judgments of

18   state administrators. Cerra v. Pawling Cent. Sch. Dist., 427 F.3d 186, 191 (2d Cir.
                                              3
 1   2005). In determining that the IEP in this case was substantively adequate, the

 2   SRO considered the record as a whole and explicitly referred to materials that

 3   J.P.’s parents now suggest were ignored. And contrary to the parents’

 4   assertions, the IHO also considered the disparity between J.P.’s preschool IEP

 5   and the 2013–2014 IEP. Like the District Court, we conclude that the IHO’s and

 6   SRO’s decisions merit deference because they are well reasoned and supported

 7   by the record. See R.E. v. N.Y.C. Dep’t of Educ., 694 F.3d 167, 189 (2d Cir. 2012);

 8   Walczak v. Fla. Union Free Sch. Dist., 142 F.3d 119, 129 (2d Cir. 1998).

 9         We also reject the parents’ contention that the District Court should have

10   considered IEPs prepared for future school years as evidence that the 2013–2014

11   IEP was substantively inadequate. “The ‘reasonably calculated’ qualification

12   reflects a recognition that crafting an appropriate program of education requires

13   a prospective judgment by school officials.” Endrew F., 137 S. Ct. at 999

14   (emphasis added). The District Court did not err in concluding that subsequent

15   IEPs had limited probative value in assessing whether, at the time the 2013–2014

16   IEP was prepared, school officials had a reasonable basis to conclude that the IEP

17   was substantively adequate.

18
                                              4
 1      2. Procedural Adequacy of the IEP

 2         J.P.’s parents argue that the 2013–2014 IEP was procedurally deficient in

 3   two ways that amounted to a denial of a free appropriate public education

 4   (“FAPE”). See 20 U.S.C. § 1415(f)(3)(E)(ii). First, the parents contend that the

 5   DOE failed to conduct an adequate functional behavioral assessment (“FBA”) or

 6   develop an adequate behavioral intervention plan (“BIP”). Although the failure

 7   to conduct an FBA or BIP in conformity with New York State regulations is a

 8   “serious procedural violation,” it “does not rise to the level of a denial of a FAPE

 9   if the IEP adequately identifies the problem behavior and prescribes ways to

10   manage it.” R.E., 694 F.3d at 190; see also M.W., 725 F.3d at 140. We agree with

11   the IHO and SRO that the 2013–2014 IEP adequately identified J.P.’s problem

12   behaviors, including his inattention and impulsivity, and addressed those

13   behaviors with the provision of a 1:1 paraprofessional and related services.

14   Therefore, even assuming that the DOE failed to fully comply with State

15   regulations, that failure would not automatically deny J.P. a FAPE.

16         Second, the parents argue that J.P.’s public school placement under the IEP

17   was predetermined, impeding their opportunity to meaningfully participate in

18   the decisionmaking process. Although parents are denied meaningful
                                              5
 1   participation when the school district lacks an “open mind” as to the contents of

 2   a child’s IEP, T.P. ex rel. S.P. v. Mamaroneck Union Free Sch. Dist., 554 F.3d 247,

 3   253 (2d Cir. 2009), J.P.’s parents have failed to make this showing. The record

 4   demonstrates that the CSE heard their objections, considered materials they

 5   submitted, and convened a second meeting to address their objections and

 6   explain its reasoning, and that J.P.’s parents fully participated in both CSE

 7   meetings.

 8         Because J.P.’s IEP was substantively and procedurally adequate, we need

 9   not address whether his private placement was appropriate or whether the

10   equitable factors favor reimbursement. Hardison v. Bd. of Educ., 773 F.3d 372,

11   388 (2d Cir. 2014).

12      3. Conclusion

13         We have considered the parents’ remaining arguments and conclude that

14   they are without merit. For the foregoing reasons, the judgment of the District

15   Court is AFFIRMED.

16                                          FOR THE COURT:
17                                          Catherine O=Hagan Wolfe, Clerk of Court




                                              6